DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakankar et al. (US 2019/0065322, hereinafter “Chakankar”) in view of Labovich et al. (USPN 10,931,750, hereinafter “Labovich”).

	Regarding claim 1, Chakankar teaches

generating a snapshot of an application and storing the snapshot on a storage device [Chakankar, ¶ 0040, database application on primary system; ¶ 0041, performing backup of storage volume(s)]; 
transferring the snapshot to cloud storage wherein the snapshot is stored as an object [Chakankar, ¶ 0046, backup or transaction log file segment (a sequence of transactions made to a database, corresponding to “stored as an object”) sent to another storage system, such as secondary storage system 112].

Chakankar does not explicitly teach hydrating the object to a block device in the cloud; and creating a snapshot from the hydrated object to create a cloud snapshot, wherein the cloud snapshot corresponds to the snapshot on the storage device.

However, Labovich teaches
hydrating the object to a block device in the cloud [Labovich, 7:41-52, hydrating instances from machine images]; and 
creating a snapshot from the hydrated object to create a cloud snapshot, wherein the cloud snapshot corresponds to the snapshot on the storage device [Labovich, 7:57-61, pools of source volumes (hydrated objects) can be created from the same snapshot to support new volume replicas, and then new user volumes can be created from the source volumes].



Regarding claim 3, the combination of Chakankar and Labovich teaches the method according to claim 1, wherein hydrating the object to a block device includes importing the object to the block device using a snapshot import feature [Chankankar, ¶ 0031, an entire virtual machine and a database may be restored to any particular point in time and copied to a specified location for disaster recovery or testing/development purposes].

Regarding claim 4, the combination of Chakankar and Labovich teaches the method according to claim 1, further comprising connecting the cloud snapshot to a compute instance [Chankankar, ¶ 0031, an entire virtual machine and a database may be restored to any particular point in time and copied to a specified location for disaster recovery or testing/development purposes].

Regarding claim 5, the combination of Chakankar and Labovich teaches the method according to claim 1, further comprising generating a second snapshot of the Chankankar, ¶ 0044, backup policies may determine on what periodic basis or conditions trigger a backup].

Regarding claim 6, the combination of Chakankar and Labovich teaches the method according to claim 5, further comprising determining changes between the second snapshot and the snapshot and storing the changes in a snapdiff object [Chankankar, ¶ 0046, a backup (full or incremental) includes the data associated with a database at a particular moment in time; ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

Regarding claim 7, the combination of Chakankar and Labovich teaches the method according to claim 6, further comprising transferring the snapdiff object to the cloud storage [Chankankar, ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

Regarding claim 8, the combination of Chakankar and Labovich teaches the method according to claim 7, further comprising applying the snapdiff to the block device [Labovich, 7:11-19, due to the use of incremental snapshots, when the subsequent snapshots are taken from the same volume, only the blocks that have changed since the first snapshot need to be copied to the object storage servers].

Labovich, 7:21-23, snapshots from subsequent time points can be combined together or with the initial snapshot to reconstruct the entire volume at any individual subsequent point in time; 7:48-52, source volumes can also be stored using block storage, and may be built using snapshots from the object storage servers].

	Regarding claim 10, Chakankar teaches
A method for synthesizing a cloud snapshot, the method comprising: 
generating a snapshot of data associated with an application and storing the snapshot on a storage device, wherein the data is stored on a volume [Chakankar, ¶ 0040, database application on primary system; ¶ 0041, performing backup of storage volume(s)]; 
transferring the snapshot to cloud storage, wherein the snapshot is stored in the cloud storage as an object [Chakankar, ¶ 0046, backup or transaction log file segment (a sequence of transactions made to a database, corresponding to “stored as an object”) sent to another storage system, such as secondary storage system 112]; 
importing the object to a block device, wherein a configuration of the block device is the same as the volume on which the data is stored [Labovich, 7:41-52, hydrating instances from machine images]; 
Labovich, 7:57-61, pools of source volumes (hydrated objects) can be created from the same snapshot to support new volume replicas, and then new user volumes can be created from the source volumes]; 
updating the block device based on changes stored in subsequent snapshots on the storage device [Labovich, 7:11-19, due to the use of incremental snapshots, when the subsequent snapshots are taken from the same volume, only the blocks that have changed since the first snapshot need to be copied to the object storage servers]; and 
creating subsequent cloud snapshots of the block device, wherein the subsequent cloud snapshots correspond to the subsequent snapshots on the storage device [Labovich, 7:21-23, snapshots from subsequent time points can be combined together or with the initial snapshot to reconstruct the entire volume at any individual subsequent point in time; 7:48-52, source volumes can also be stored using block storage, and may be built using snapshots from the object storage servers].

Regarding claim 12, the combination of Chakankar and Labovich teaches the method according to claim 10, wherein importing the object includes hydrating the object the block device using a snapshot import feature [Chankankar, ¶ 0031, an entire virtual machine and a database may be restored to any particular point in time and copied to a specified location for disaster recovery or testing/development purposes].

Chankankar, ¶ 0031, an entire virtual machine and a database may be restored to any particular point in time and copied to a specified location for disaster recovery or testing/development purposes].

Regarding claim 14, the combination of Chakankar and Labovich teaches the method according to claim 10, further comprising generating a metadata file, wherein the metadata file includes changes from one of the snapshots to another of the snapshots [Chankankar, ¶ 0046, a backup (full or incremental) includes the data associated with a database at a particular moment in time; ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

Regarding claim 15, the combination of Chakankar and Labovich teaches the method according to claim 14, wherein the metadata file identifies locations of changes and sizes of the changes [Chankankar, ¶ 0052, The leaf nodes storing metadata associated with the one or more files may include a pointer to a file snapshot tree storing data associated with a database file. The data associated with the database file may include contents of a file and/or metadata specific to the file].

Regarding claim 16, the combination of Chakankar and Labovich teaches the method according to claim 15, wherein each of the subsequent snapshots is associated Chankankar, ¶ 0052, The leaf nodes storing metadata associated with the one or more files may include a pointer to a file snapshot tree storing data associated with a database file. The data associated with the database file may include contents of a file and/or metadata specific to the file].

Regarding claim 17, the combination of Chakankar and Labovich teaches the method according to claim 14, wherein updating the block device includes applying the changes associated with a metadata file to the block device [Labovich, 7:11-19, due to the use of incremental snapshots, when the subsequent snapshots are taken from the same volume, only the blocks that have changed since the first snapshot need to be copied to the object storage servers].

Regarding claim 18, the combination of Chakankar and Labovich teaches the method according to claim 14, further comprising storing the changes in a snapdiff object [Chankankar, ¶ 0046, a backup (full or incremental) includes the data associated with a database at a particular moment in time; ¶ 0049, the transaction log file segment may be received as part of a backup or the transaction log file segment may be separately received from primary system].

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakankar in view of Labovich, and further in view of Ramu et al. (US 2017/0337109, hereinafter “Ramu”).


However, Ramu teaches further comprising compressing and/or encrypting the snapshot before transferring the snapshot to the cloud storage [Ramu, ¶ 0022, if data is ingested in the snapshot pool, it is moved to the de-duplication pool where it is compressed and de-duplicated.  Compression is a form of encryption].

Chakankar, Labovich, and Ramu are analogous prior art because they are in the same field of endeavor, cloud snapshot management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chakankar and Labovich with the storage compression techniques of Ramu to improve data security and reduce storage requirements, as is well known in the art for uses of data compression.  

Regarding claim 11, the combination of Chakankar, Labovich, and Ramu teaches the method according to claim 10, further comprising compressing and/or encrypting the snapshot and the subsequent snapshots before transferring the snapshot and the subsequent snapshots to the cloud storage [Ramu, ¶ 0022, if data is ingested in the snapshot pool, it is moved to the de-duplication pool where it is compressed and de-duplicated.  Compression is a form of encryption].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152